Citation Nr: 0112806	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to compensation for disabilities of the veteran's 
children, claimed as due to his exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 determination of the Medical 
and Regional Office Center in White River Junction, Vermont.  
The veteran testified before the undersigned Member of the 
Board at a hearing held at the Regional Office in Detroit, 
Michigan, in March 2001.  


FINDING OF FACT

The disabilities of the veteran's children, upon which he has 
based this claim for VA benefits, do not include spina 
bifida.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation due to 
disabilities of his children is without legal merit.  
38 U.S.C.A. §§ 1110, 1116, 1801-1805 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309, 3.814 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking VA compensation based on his 
daughter's scoliosis, cerebral palsy and microcephalia and 
based on his son's small cell osteosarcoma that resulted in 
his son's death.  He contends that his children's 
disabilities were congenital and were caused by his exposure 
to Agent Orange in service.  

The veteran's service records show that he served in combat 
in Vietnam.  At the hearing in March 2001, the veteran 
testified that he was sprayed with Agent Orange several 
times.  He testified that he participated in a pacification 
program during which he ate in villages where the vegetation 
had been sprayed and drank from a stream that was laced with 
Agent Orange.  The veteran testified that he had read in VA 
pamphlets that soft tissue sarcoma was recognized as service-
connected from exposure to Agent Orange.  He also testified 
that his daughter's disabilities included scoliosis.  He said 
that he had read that VA was recognizing conditions other 
than spina bifida for disabilities in children, but the 
disabilities were not listed in the brochure he had.  He 
testified that other veterans and his previous representative 
had assured him that Agent Orange was the cause of the 
disabilities.  

The veteran has presented medical evidence of his children's 
disabilities.  

Under the law, compensation will be paid for disability from 
disease or injury incurred in or aggravated by a veteran 
during active service.  38 U.S.C.A. § 1110.  With the 
exception of cases of spina bifida, provisions relating to 
the award of benefits for disability due to exposure to Agent 
Orange contemplate payment only for disabilities suffered by 
a veteran.  38 U.S.C.A. §§ 1116, 1801-1805; 38 C.F.R. 
§§ 3.307, 3.309, 3.814.  The evidence does not show, nor does 
the veteran contend, the presence of spina bifida in either 
of his children.  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  As the fatal osteosarcoma suffered by the veteran's 
son and the scoliosis, cerebral palsy and microcephalia 
suffered by the veteran's daughter are not disabilities of 
the veteran, there is no basis upon which VA benefits can be 
granted for those disabilities.  The claim is without legal 
merit and must therefore be denied.  

Finally, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

As discussed above, the pertinent facts in this case are not 
in dispute and the law is dispositive.  There is no 
information that could be provided by the appellant or 
obtained by VA to substantiate the claim.  Consequently, 
there is no further assistance or notification to the 
appellant required under the VCAA.  


ORDER

Entitlement to compensation for disabilities of the veteran's 
children, claimed as due to his exposure to herbicides, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

